Citation Nr: 0712170	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-31 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected headaches. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected fibromyalgia.

3.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected loss of feeling in the upper 
extremities.

4.  Entitlement to an initial compensable evaluation for 
service-connected stress incontinence.  

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected sinusitis.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to December 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by which the RO, inter 
alia, granted service connection for the disabilities listed 
above.  The veteran is contesting the initial ratings 
assigned.  

In October 2003, the veteran testified at a hearing before a 
hearing officer at the RO.

In February 2007, the veteran waived initial RO consideration 
of new evidence submitted that had not been reviewed by the 
RO.  38 C.F.R. § 20.1304 (c) (2006).  

The issues of entitlement to an initial compensable 
evaluation for stress incontinence and of entitlement to an 
initial evaluation in excess of 10 percent for service-
connected sinusitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected headaches are manifested 
by no more than intermittent headaches that are not 
prostrating.

2.  The veteran's service-connected fibromyalgia is 
manifested by no more than subjective complaints of 
stiffness, muscle weakness, and sensitivity to touch.

3.  The veteran's service-connected loss of feeling in the 
upper extremities is manifested by no more than occasional 
numbness and no lack in ability to perform the activities of 
daily living.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 
(2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5025 
(2006).

3.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
loss of feeling in the upper extremities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.124a, Diagnostic Code 8513-8010 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2006); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a December 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete her claims, and of what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support her claims.  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  Indeed, no effective 
dates will be assigned, as the issues decided herein are 
denied.

Similarly, the Board finds that the veteran has not been 
prejudiced by any timing deficiencies in the VCAA 
notification letter she received.  The Board observes that 
the lack of such a pre-decision notice is not prejudicial to 
the veteran for several reasons.  The VCAA notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the veteran had ample 
opportunity to respond to it.  Additionally, she is 
represented by a large and distinguished service organization 
that presumably advised the veteran of the appropriate course 
of action to take after having received the VCAA notice.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
Therefore, the Board finds that to decide the appeal at this 
time would not be prejudicial to the veteran.  See 
Dingess/Hartman.

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  The veteran 
has also been afforded several VA medical examinations in 
furtherance of her claims.  She has identified no further 
evidence that would be relevant to the claims decided herein.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.


Headaches 

The veteran's service-connected headaches have been rated 
zero percent disabling by the RO under the provisions of 
Diagnostic Code 8100.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8100, the following levels of 
disability are included:

50 % with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability;

30 % with characteristic prostrating attacks occurring on an 
average of once per month over the last several months;

10 % with characteristic prostrating attacks averaging one in 
two months over the last several months;

0 % with less frequent attacks.

38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson , supra (in which the 
Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack).  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."

According to a November 2002 VA general medical examination 
report, migraine headaches were diagnosed in service when the 
veteran developed symptoms of severe headaches with blurred 
vision.  She was receiving treatment for headaches on an as 
needed basis. 

During the October 2003 RO hearing, the veteran testified 
that she experiences a constant dull headache on the left 
side, and that once or twice a month she experiences serious 
migraine-type headaches above the eyes and temples.  During 
such episodes, she indicated that she goes to her room and 
tries to sleep until they pass.  

On April 2004 VA general medical examination, the veteran 
reported headache pain that was a four on a scale of one to 
10.  She denied nausea and vomiting, but there was 
photophobia and phonophobia during headache episodes.  She 
denied incapacitation or prostration resulting from the 
headaches and took over-the-counter analgesics to treat 
symptomatology.

Despite the veteran's testimony to the effect that she has 
migraine type headaches once or twice requiring rest, the 
objective medical evidence does not indicate that her 
symptoms include any prostrating attacks, thus a rating 
beyond zero percent for her service-connected headaches is 
not warranted under Diagnostic Code 8100.  38 C.F.R. 
§ 4.124a.  Furthermore, the Board notes that the veteran's 
headache symptoms do not appear to have fluctuated materially 
during the course of this appeal.  As such, a staged rating 
need not be discussed.  Fenderson, supra.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Fibromyalgia

The veteran's service-connected fibromyalgia has been rated 
10 percent disabling by the RO under the provisions of 
Diagnostic Code 5025.  38 C.F.R. § 4.71a  

The Rating Schedule provides that fibromyalgia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that requires continuous 
medication for control warrants a 10 percent rating.  When 
the symptoms of fibromyalgia are episodic, with the 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but are present more 
than one-third of the time, a 20 percent rating is assigned.  
A 40 percent rating, the highest available under this code, 
requires evidence that the fibromyalgia is constant, or 
nearly so, and refractory to therapy. Widespread pain means 
pain in both the left and right sides of the body that is 
both above and below the waist, and that affects both axial 
skeleton (i.e. cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (including note).

On November 2002 VA general medical examination, the veteran 
reported pain that was a seven on a scale of one to 10 over 
the trigger points.  She was taught certain exercises as well 
as relaxation techniques.  The examiner diagnosed 
fibromyalgia by history.

During the October 2003 hearing, the veteran testified that 
when touched she feels a sharp, piercing pain, and that she 
wakes up tired and stiff.  She also testified that her feet 
and legs ache constantly.  

On April 2004 VA medical examination, the veteran indicated 
that her fibromyalgia was exacerbated by any kind of touch 
and was improved by being left alone.  She complained of 
stiffness and muscle weakness as well as sleep disturbances 
and fatigue.  She indicated that she felt depressed and 
anxious and admitted to symptoms of irritable bowel syndrome.  
Her fibromyalgia was treated with over-the-counter 
analgesics.  The veteran denied any time lost from work due 
to her service-connected fibromyalgia.  She was able to 
perform her duties and activities of daily living.

The evidence does not reflect that veteran's fibromyalgia 
symptoms are instigated or exacerbated by environmental or 
emotional stress or overexertion.  Moreover, the evidence 
does not reflect that the symptoms are present more than one 
third of the time.  Thus, the criteria for a 20 percent 
evaluation for fibromyalgia are not met, and an increased 
rating is denied.  Id.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2006) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2006) provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  
No further compensation is warranted under the aforementioned 
provisions because no disturbance of range of motion has been 
shown, and weakened movement, excess fatigability, and 
incoordination are not apparent from the VA medical 
examinations.

The Board observes that the veteran's fibromyalgia symptoms 
do not seem to have fluctuated materially during the course 
of the appeal, and a staged rating need not be considered.  
Fenderson, supra.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Loss of feeling in the upper extremities

The veteran's service-connected loss of feeling of the upper 
extremities has been rated 30 percent disabling by the RO 
under the provisions of Diagnostic Code 8513-8010.  38 C.F.R. 
§§ 4.20, 4.124a.  

The Rating Schedule provides a 20 percent disability rating 
for mild incomplete paralysis of all radicular groups 
involving either upper extremity.  The Schedule provides a 30 
percent rating for moderate incomplete paralysis involving 
the non-dominant upper extremity and a 40 percent rating for 
moderate incomplete paralysis involving the dominant upper 
extremity.  A 60 percent rating (non- dominant) and a 70 
percent rating (dominant) requires severe incomplete 
paralysis.  An 80 percent rating (non-dominant) and a 90 
percent rating (dominant) requires complete paralysis.  38 
C.F.R. § 4.124a, Diagnostic Code 8513.

As previously noted, the words such as "mild," "moderate," 
and "severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).

Multiple sclerosis is rated under Diagnostic Code 8018.  The 
minimum rating for this disorder is 30 percent.  In order to 
warrant more than a 30 percent rating, the disorder may be 
rated on its residuals.  With the exceptions noted, 
disability from neurological conditions and convulsive 
disorders and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc. 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
See 38 C.F.R. § 4.124a.

Pursuant to a November 2002 VA medical examination, the 
veteran developed decreased feeling of the upper extremities 
in 1991 after service in the Persian Gulf.  She was evaluated 
by neurologists to rule out carpal tunnel syndrome.  

In August 2003, she reported numbness of the upper 
extremities once or twice a day if she did not move.  Moving 
the upper extremities relieved numbness.  Following 
diagnostic tests, the examiner opined that the veteran had 
multiple neurologic complaints that did not appear to be 
physiologic in nature.

During the October 2003 hearing, the veteran testified she 
experiences hand and arm numbness frequently during the day 
and at night while sleeping, and that feeling typically 
returns when she shakes her arms.  She also testified that 
numbness radiates down her shoulders and arms.  

In April 2004, the veteran reported intermittent numbness of 
the upper extremities.  This occurred three or four times a 
day for approximately 15 minutes.  This, according to the 
veteran, made typing difficult.  Nothing seemed to 
precipitate symptoms, and nothing in particular alleviated 
them.  The veteran, however, was able to do her activities of 
daily living.  Objectively, motor strength of the upper 
extremities was 4/5, and sensation was intact.  The examiner 
diagnosed reports of loss of feeling in the upper extremities 
with a normal nerve conduction study.  There was insufficient 
clinical evidence to make a definitive diagnosis.  

The Board will not analyze entitlement to increase under 
Diagnostic Code 8513, because the veteran does not suffer 
from incomplete paralysis of the upper extremities.  Indeed, 
she is able to move her upper extremities and perform the 
activities of daily living and only her typing is somewhat 
impacted.  The Board concludes, moreover, that an increased 
rating is not warranted under Diagnostic Code 8018.  The 
veteran is already in receipt of the maximum 30 percent 
evaluation available under that provision, and limitation of 
function resulting from upper extremity numbness has not been 
shown.  The veteran has full use of her upper extremities 
with little trouble.  Thus, an increased rating under 
Diagnostic Code 8018 is not warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8018.  

The Board observes that the veteran's symptomatology was 
never more severe than that contemplated by the 30 percent 
rating at any time during the appellate process.  Thus, a 
staged rating need not be considered.  Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected numbness of the upper extremities has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

An initial compensable evaluation for headaches is denied. 

An initial evaluation in excess of 10 percent for 
fibromyalgia is denied.

An initial evaluation in excess of 30 percent for loss of 
feeling in the upper extremities is denied.


REMAND

For the reasons stated below, a remand to the AMC for further 
development of the record is necessary.  

Regarding the veteran's service-connected sinusitis, a VA 
progress note dated in October 2004 reflected that the 
veteran was due to be reexamined the following month and that 
surgery would be considered.  The Board cannot proceed 
without these records.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  The AMC, therefore, should obtain all VA 
clinical records dated from October 24, 2004 to the present 
from the Iowa City and Omaha VA Medical Centers.

Regarding her service-connected stress incontinence, in March 
2004, the veteran reported that her symptomatology was 
worsening.  The veteran was examined the following month as 
part of a comprehensive VA medical examination dealing with 
disparate medical issues.  Because three years have elapsed 
since the veteran's stress incontinence was last examined and 
because the evidence reflects that the disability was in the 
process of worsening, a VA urologic examination must be 
scheduled in order to determine the current severity of the 
veteran's service-connected disability.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one).  

Similarly, so that the evidence does not become stale with 
respect to the veteran's sinusitis claim, a VA examination 
must be scheduled in order to ascertain the current level of 
severity of that disability.  Id.

Finally, the veteran should be apprised of effective dates as 
mandated by the Court under Dingess/Hartman.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that includes information on 
effective dates consistent with the 
Court's holding in Dingess/Hartman.

2.  Associate with the claims file all VA 
clinical records dated from October 24, 
2004 to the present from the Iowa City and 
Omaha VA Medical Centers.

3.  Schedule a VA urology examination to 
determine the current severity of the 
veteran's service-connected stress 
incontinence.  All symptoms and 
manifestations should be described in 
detail and the severity of each symptom 
and manifestation identified should be 
assessed.  The examiner must review the 
claims file in conjunction with the 
examination and indicate in the 
examination report that the claims file 
was reviewed.  A rationale for all 
conclusions should be provided.

4.  Schedule a VA sinus examination to 
determine the current severity of the 
veteran's service-connected sinusitis.  
All symptoms and manifestations should be 
described in detail and the severity of 
each symptom and manifestation identified 
should be assessed.  The examiner must 
review the claims file in conjunction with 
the examination and indicate in the 
examination report that the claims file 
was reviewed.  A rationale for all 
conclusions should be provided.

5.  Then, readjudicate the issues remanded 
herein.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless she is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


